RATLIFF, Chief Judge
dissenting.
The trust agreement specifically provides “[t]he land trust created by this agreement is established for the purpose of providing security for the payment of alimony ...” (emphasis added). Thus, in reality, the so-called trust was not a trust at all, but was a security device to secure the payments due to Geraldine. Thus, Clarence did not divest himself of ownership of the corpus, he merely encumbered it. That Clarence did not divest himself of ownership of the property is further evidenced by the provisions in the so-called trust agreement granting him full management of the “trust” property, and by the provision giving him a right to demand a return of the property upon posting sufficient funds to insure payment of the moneys due to Geraldine. Therefore, upon Clarence’s death, the corpus, subject to whatever encumbrance remained, passed under his will, one-half to his wife Margaret under the specific bequest to her, and the remaining one-half to his two children, Gregory and Jerelee, under the residuary clause of Clarence’s will. For the reasons stated, I respectfully dissent.